FILED
                            NOT FOR PUBLICATION                            FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL COLEMAN,                                 Nos. 12-72482
                                                      12-72483
               Petitioner - Appellant,
                                                 Tax Ct. No. 2945-09L, 3164-09
  v.

COMMISSIONER OF INTERNAL                         MEMORANDUM*
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       In these consolidated appeals, Michael Coleman appeals pro se from the

United States Tax Court’s decision upholding the Commissioner’s denial of his

request for an abatement of interest. We have jurisdiction under 26 U.S.C. §

7482(a)(1). We review de novo the Tax Court’s interpretation of the Tax Code and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
its decision as to whether the Commissioner abused his discretion in denying a

request for abatement of interest. Adkinson v. Comm’r, 592 F.3d 1050, 1052 (9th

Cir. 2010); Fargo v. Comm’r, 447 F.3d 706, 709 (9th Cir. 2006). We affirm.

      The Tax Court properly concluded, on stipulated evidence, that the

Commissioner did not abuse his discretion in denying Coleman’s request for an

abatement of interest under 26 U.S.C. § 6404 where Coleman did not identify a

ministerial act that the Commissioner failed to perform. 26 U.S.C.§ 6404(e)(1)(A)

(permitting abatement of interest in the case of “any deficiency attributable . . . to

any unreasonable error or delay by an officer or employee of the Internal Revenue

Service (acting in his official capacity) in performing a ministerial or managerial

act”); Treas. Reg. § 301.6404-2(b)(2) (defining ministerial act as a “procedural and

mechanical act that does not involve the exercise of judgment or discretion”).

Accordingly, we agree that the Commissioner did not abuse his discretion in

declining to grant Coleman’s request for an abatement of interest.

      AFFIRMED.




                                            2                                    12-72482